Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Referring to the arguments filed 10/12/2022:
Referring to the arguments of the double patenting rejections and 35 U.S.C. 103 rejections (arguments: pages 5-7):  Refer to the updated double patenting rejections and 35 U.S.C. 103 rejections in view of amendments.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-3 and 5-10 of U.S. Patent No. 11,026,260 in view of U.S. Publication No. 20140078940 to Aggarwal et al.
Claim 1 of the pending application is similar to claim 1 lines 1-7 and 10-13 and claim 6 lines 1-7 and 10-13 of U.S. Patent No. 11,026,260.  
The pending application does not disclose the limitation “in a case of performing the multi-user communication with a station in an uplink, determine whether to transmit an MU-RTS frame”.  Aggarwal et al disclose in Section 0044 lines 23-26 “In addition, the data or the RTS/CTS exchange can provide a Network Allocation Vector (NAV) indicating the size of the data packets to be  transmitted and/or received …”.  So, RTS can be used to for data packets to be transmitted and/or received (claimed “uplink”).  Since Aggarwal et al disclose the RTS is used for downlink and/or uplink, the size of the downlink and/or uplink data can be used to determine whether or not to send a RTS.  The size of the uplink data from client station to AP can be used by AP to determine whether or not AP sends a RTS to client station.  Also, the size of the downlink data from AP to client station can be used by AP to determine whether or not AP sends a RTS to client station.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … in a case of performing the multi-user communication with a station in an uplink, determine whether to transmit an MU-RTS frame … One would have been motivated to do so so to allow AP to determine whether or not the transmit an MU-RTS frame to client stations based on the size of uplink data from clients stations to AP.
Claim 2 of the pending application is similar to claim 1 lines 5-9 and claim 2 of U.S. Patent No. 11,026,260.  
Claim 3 of the pending application is similar to claim 1 lines 14-17 of U.S. Patent No. 11,026,260.  
Claim 4 of the pending application is similar to claim 6 lines 14-17 of U.S. Patent No. 11,026,260.  
Claim 5 of the pending application is similar to claim 3 lines 1-9 and claim 5 lines 1-9 of U.S. Patent No. 11,026,260.  
Claim 6 of the pending application is similar to claim 7 lines 1-8 and 9-11 and claim 9 lines 1-6 and 9-11 of U.S. Patent No. 11,026,260.  
The pending application does not disclose the limitation “in a case of performing the multi-user communication with a station in an uplink, determine whether to transmit an MU-RTS frame”.  Refer to the Aggarwal et al rejection of claim 1.
Claim 7 of the pending application is similar to claim 8 lines 1-8 and 11-13 and claim 10 lines 1-6 and 11-13 of U.S. Patent No. 11,026,260.  The pending application does not disclose the limitation “in a case of performing the multi-user communication with a station in an uplink, determine whether to transmit an MU-RTS frame”.  Refer to the Aggarwal et al rejection of claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20160127947 to Bhanage et al in view of U.S. Publication No. 20200037342 to Seok et al (support found in Provisional Application No. 62703955 and Provisional Application No. 62714158 20180803) in view of U.S. Publication No. 20180138590 to Uchida et al, and in further view of U.S. Publication No. 20140078940 to Aggarwal et al.
Referring to claim 1, Bhanage et al disclose in Figures 1-5 a communication apparatus (AP 101) that functions as an access point and is capable of user communication …, the communication apparatus comprising:
One or more processors (hardware processor 201).
One or more memories (data storage 203) including instructions that, when executed by the one or more processors, cause the communication apparatus to (data storage 203 store instructions that are executed by hardware processor 201 to perform AP 101 functions):
In a case of performing the user communication with a station (client device 105) in an downlink, determine (step 305) whether to transmit an RTS frame.  Step 301: AP 101 needs to transmit one or more frames to client device 105.  Step 303: AP 101 determines the number of data units included in frames to be transmitted, which is the number of MPDUs in an AMPDU frame.  Step 305:  Based on the number of MPDUs in an AMPDU frame, AP 101 may toggle RTS/CTS on or off.  If AP 101 determines that the AMPDU frame contains a large number of MPDUs, above a particular threshold number, AP 101 toggles RTS/CTS on.  If AP 101 determines that the AMPDU frame contains a small number of MPDUs, below a particular threshold number, AP 101 toggles RTS/CTS off. 
Transmit (step 307) the RTS frame prior to the user communication with the station device in a case where it is determined to transmit the RTS frame, wherein the RTS frame is not transmitted (step 307) prior to the user communication with the station device in a case where it is determined not to transmit the RTS frame.  Step 307: if AP 101 determines that the AMPDU frame contains a large number of MPDUs, above a particular threshold number, AP 101 toggles RTS/CTS on; AP 101 then sends an RTS frame to client device 105 before sending the AMPDU frame to client device 105.  Step 307: if AP 101 determines that the AMPDU frame does not contain a large number of MPDUs, above a particular threshold number, AP 101 toggles RTS/CTS off; AP 101 then does not send an RTS frame to client device 105 so AP 101 does not send the AMPDU frame to client device 105.  Refer to Sections 0017-0070.
Bhanage et al do not disclose … a communication apparatus that functions as an access point and is capable of multi-user communication in which signals are multiplexed and communicated to one or more other communication apparatuses, the communication apparatus comprising: … ; in a case of performing the multi-user communication with a station in an downlink, determine whether to transmit an MU-RTS frame; and transmit the MU-RTS frame prior to the multi-user communication with the station device in a case where it is determined to transmit the MU-RTS frame, wherein the MU-RTS frame is not transmitted prior to the multi-user communication with the station device in a case where it is determined not to transmit the MU-RTS frame.  
Seok et al disclose in Sections 0005, 006, 0029, 0039, and 0042 a multi-user communication system wherein a BS determines whether or not to use RTS/CTS, wherein BS sends a MU-RTS to devices if RTS/CTS is used.  “In an HE BSS, the use of RTS/CTS can be TXOP duration-based or PSDU length-based.” (Section 0042 lines 1-2).  So, the use of RTS/CTS is based on the size of data in a multi-user communication system using MU-RTS.  Uchida et al disclose in Section 0030 that in a multi-user communication system, signals are multiplexed and transmitted to a plurality of devices (claimed “multi-user communication in which signals are multiplexed and communicated to one or more other communication apparatuses”).  By applying Seok et al to Bhanage et al: the system of Bhanage et al, wherein transmission of a RTS depends on the size of data to be transmitted, can be used in a multi-user communication system since Seok et al disclose that in a multi-user communication system, the transmission of a RTS also depends on the size of data to be transmitted.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … a communication apparatus that functions as an access point and is capable of multi-user communication in which signals are multiplexed and communicated to one or more other communication apparatuses, the communication apparatus comprising: … ; in a case of performing the multi-user communication with a station in an downlink, determine whether to transmit an MU-RTS frame; and transmit the MU-RTS frame prior to the multi-user communication with the station device in a case where it is determined to transmit the MU-RTS frame, wherein the MU-RTS frame is not transmitted prior to the multi-user communication with the station device in a case where it is determined not to transmit the MU-RTS frame.  One would have been motivated to do so so to support multi-user communication to communicate multiple signals to devices.  
Bhanage et al also do not disclose … in a case of performing the multi-user communication with a station in an uplink, determine whether to transmit an RTS frame …
Aggarwal et al disclose in Section 0044 lines 23-26 “In addition, the data or the RTS/CTS exchange can provide a Network Allocation Vector (NAV) indicating the size of the data packets to be 
transmitted and/or received …”.  So, RTS can be used to for data packets to be transmitted and/or received (claimed “uplink”).  By applying Aggarwal et al to Bhanage et al: since Aggarwal et al disclose the RTS is used for downlink and/or uplink, the size of the downlink and/or uplink data can be used to determine whether or not to send a RTS; so in Bhanage et al: the size of the uplink data from client station to AP can be used by AP to determine whether or not AP sends a RTS to client station.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … in a case of performing the multi-user communication with a station in an uplink, determine whether to transmit an RTS frame … One would have been motivated to do so so to allow AP to determine whether or not the transmit an MU-RTS frame to client stations based on the size of uplink data from clients stations to AP.
Referring to claim 2, Bhanage et al disclose in Figures 1-5 wherein the RTS frame is determined to be transmitted in a case where a size of data (number of MPDUs in an AMPDU frame) scheduled to be transmitted in accordance with the user communication exceeds a predetermined threshold value (a particular threshold number).  Step 301: AP 101 needs to transmit one or more frames to client device 105.  Step 303: AP 101 determine the number of data units included in frames to be transmitted, which is the number of MPDUs in an AMPDU frame.  Step 305:  Based on the number of MPDUs in an AMPDU frame, AP 101 may toggle RTS/CTS on or off.  If AP 101 determines that the AMPDU frame contains a large number of MPDUs, above a particular threshold number, AP 101 toggles RTS/CTS on.  If AP 101 determines that the AMPDU frame contains a small number of MPDUs, below a particular threshold number, AP 101 toggles RTS/CTS off.  Refer to Sections 0017-0070.
Bhanage et al do not disclose wherein the MU-RTS frame is determined to be transmitted in a case where a size of data scheduled to be transmitted in accordance with the multi-user communication exceeds a predetermined threshold value.
Seok et al disclose in Sections 0005, 006, 0029, 0039, and 0042 a multi-user communication system wherein a BS determines whether or not to use RTS/CTS, wherein BS sends a MU-RTS to devices if RTS/CTS is used.  “In an HE BSS, the use of RTS/CTS can be TXOP duration-based or PSDU length-based.” (Section 0042 lines 1-2).  So, the use of RTS/CTS is based on the size of data in a multi-user communication system using MU-RTS.  By applying Seok et al to Bhanage et al: the system of Bhanage et al, wherein transmission of a RTS depends on the size of data to be transmitted, can be used in a multi-user communication system since Seok et al disclose that in a multi-user communication system, the transmission of a RTS also depends on the size of data to be transmitted.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the MU-RTS frame is determined to be transmitted in a case where a size of data scheduled to be transmitted in accordance with the multi-user communication exceeds a predetermined threshold value.  One would have been motivated to do so so to support multi-user communication to communicate multiple signals to devices.  
Bhanage et al also do not disclose wherein the MU-RTS frame is determined to be transmitted in a case where a size of data scheduled to be received in accordance with the multi-user communication exceeds a predetermined threshold value.
Aggarwal et al disclose in Section 0044 lines 23-26 “In addition, the data or the RTS/CTS exchange can provide a Network Allocation Vector (NAV) indicating the size of the data packets to be 
transmitted and/or received …”.  So, RTS can be used to for data packets to be transmitted and/or received (claimed “a size of data scheduled to be received”).  By applying Aggarwal et al to Bhanage et al: since Aggarwal et al disclose the RTS is used for downlink and/or uplink, the size of the downlink and/or uplink data can be used to determine whether or not to send a RTS; so in Bhanage et al: the size of the uplink data from client station to AP can be used by AP to determine whether or not AP sends a RTS to client station.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the MU-RTS frame is determined to be transmitted in a case where a size of data scheduled to be received in accordance with the multi-user communication exceeds a predetermined threshold value.  One would have been motivated to do so so to allow AP to determine whether or not the transmit an MU-RTS frame to client stations based on the size of uplink data from clients stations to AP.
Referring to claim 6, Bhanage et al disclose a method of controlling a communication apparatus (AP 101) that functions as an access point and is capable of user communication …, the communication apparatus comprising:
In a case of performing the user communication with a station device in an downlink, determining whether to transmit an RTS frame.  
Transmitting the RTS frame prior to the user communication with the station device in a case where it is determined to transmit the RTS frame, wherein the RTS frame is not transmitted prior to the user communication with the station device in a case where it is determined not to transmit the RTS frame.  
Bhanage et al do not disclose a method of controlling a communication apparatus that functions as an access point and is capable of multi-user communication in which signals are multiplexed and communicated to one or more other communication apparatuses, the method comprising: in a case of performing the multi-user communication with a station device in an downlink, determining whether to transmit an MU-RTS frame; and transmitting the MU-RTS frame prior to the multi-user communication in a case where it is determined to transmit the MU-RTS frame, wherein the MU-RTS frame is not transmitted prior to the multi-user communication in a case where it is determined not to transmit the MU-RTS frame.  
Bhanage et al also do not disclose …in a case of performing the multi-user communication with a station device in an uplink, determining whether to transmit an MU-RTS frame...  Refer to the rejection of claim 1.
Referring to claim 7, Bhanage et al disclose a non-transitory computer-readable storage medium (data storage 203 stores computer instructions to be executed by hardware processor 201 to perform AP 101 functions) storing a computer program for causing a computer (hardware processor 201) to execute a method of controlling a communication apparatus (AP 101) that functions as an access point and is capable of user communication…, the method comprising:
In a case of performing the user communication with a station device in an downlink, determining whether to transmit an MU-RTS frame Determining whether to transmit an RTS frame.  
Transmitting the RTS frame prior to the user communication in a case where it is determined to transmit the RTS frame, wherein the RTS frame is not transmitted prior to the user communication in a case where it is determined not to transmit the RTS frame.  
Bhanage et al do not disclose a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method of controlling a communication apparatus that functions as an access point and is capable of multi-user communication in which signals are multiplexed and communicated to one or more other communication apparatuses, the method comprising: in a case of performing the multi-user communication with a station device in an downlink, determining whether to transmit an MU-RTS frame, determining whether to transmit an MU-RTS frame; and transmitting the MU-RTS frame prior to the multi-user communication in a case where it is determined to transmit the MU-RTS frame, wherein the MU-RTS frame is not transmitted prior to the multi-user communication in a case where it is determined not to transmit the MU-RTS frame.  
Bhanage et al also do not disclose … in a case of performing the multi-user communication with a station device in an uplink, determining whether to transmit an MU-RTS frame...  Refer to the rejection of claim 1.
Referring to claim 8, Bhanage et al disclose in Figures 1-5 wherein the execution of the instructions further causes the communication apparatus to: in a case of performing the user communication with the station in a downlink, determine whether to transmit the RTS frame.
Step 301: AP 101 needs to transmit one or more frames to client device 105.  Step 303: AP 101 determine the number of data units included in frames to be transmitted, which is the number of MPDUs in an AMPDU frame.  Step 305:  Based on the number of MPDUs in an AMPDU frame, AP 101 may toggle RTS/CTS on or off.  If AP 101 determines that the AMPDU frame contains a large number of MPDUs, above a particular threshold number, AP 101 toggles RTS/CTS on.  If AP 101 determines that the AMPDU frame contains a small number of MPDUs, below a particular threshold number, AP 101 toggles RTS/CTS off.  Refer to Sections 0017-0070.
Bhanage et al do not disclose wherein the execution of the instructions further causes the communication apparatus to: in a case of performing the multi-user communication with the station in a downlink, determine whether to transmit the MU-RTS frame.
Seok et al disclose in Sections 0005, 006, 0029, 0039, and 0042 a multi-user communication system wherein a BS determines whether or not to use RTS/CTS, wherein BS sends a MU-RTS to devices if RTS/CTS is used.  “In an HE BSS, the use of RTS/CTS can be TXOP duration-based or PSDU length-based.” (Section 0042 lines 1-2).  So, the use of RTS/CTS is based on the size of data in a multi-user communication system using MU-RTS.  By applying Seok et al to Bhanage et al: the system of Bhanage et al, wherein transmission of a RTS depends on the size of data to be transmitted, can be used in a multi-user communication system since Seok et al disclose that in a multi-user communication system, the transmission of a RTS also depends on the size of data to be transmitted.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the execution of the instructions further causes the communication apparatus to: in a case of performing the multi-user communication with the station in a downlink, determine whether to transmit the MU-RTS frame.  One would have been motivated to do so so to support multi-user communication to communicate multiple signals to devices.  
Referring to claim 9, Bhanage et al disclose in Figures 1-5 wherein the RTS frame is determined to be transmitted in a case where a size of data (number of MPDUs in an AMPDU frame) scheduled to be transmitted in accordance with the user communication exceeds a predetermined threshold value (a particular threshold number).  Step 301: AP 101 needs to transmit one or more frames to client device 105.  Step 303: AP 101 determine the number of data units included in frames to be transmitted, which is the number of MPDUs in an AMPDU frame.  Step 305:  Based on the number of MPDUs in an AMPDU frame, AP 101 may toggle RTS/CTS on or off.  If AP 101 determines that the AMPDU frame contains a large number of MPDUs, above a particular threshold number, AP 101 toggles RTS/CTS on.  If AP 101 determines that the AMPDU frame contains a small number of MPDUs, below a particular threshold number, AP 101 toggles RTS/CTS off.  Refer to Sections 0017-0070.
Bhanage et al do not disclose wherein the MU-RTS frame is determined to be transmitted in a case where a size of data scheduled to be transmitted in accordance with the multi-user communication exceeds a predetermined threshold value.
Seok et al disclose in Sections 0005, 006, 0029, 0039, and 0042 a multi-user communication system wherein a BS determines whether or not to use RTS/CTS, wherein BS sends a MU-RTS to devices if RTS/CTS is used.  “In an HE BSS, the use of RTS/CTS can be TXOP duration-based or PSDU length-based.” (Section 0042 lines 1-2).  So, the use of RTS/CTS is based on the size of data in a multi-user communication system using MU-RTS.  By applying Seok et al to Bhanage et al: the system of Bhanage et al, wherein transmission of a RTS depends on the size of data to be transmitted, can be used in a multi-user communication system since Seok et al disclose that in a multi-user communication system, the transmission of a RTS also depends on the size of data to be transmitted.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the MU-RTS frame is determined to be transmitted in a case where a size of data scheduled to be transmitted in accordance with the multi-user communication exceeds a predetermined threshold value.  One would have been motivated to do so so to support multi-user communication to communicate multiple signals to devices.  
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20160127947 to Bhanage et al in view of U.S. Publication No. 20200037342 to Seok et al in view of U.S. Publication No. 20180138590 to Uchida et al in view of U.S. Publication No. 20140078940 to Aggarwal et al, and in further view of U.S. Publication No. 20150264710 to Kneckt.
Referring to claim 3, Bhanage et al disclose in Figures 1-5 wherein the size is a size of an DL AMPDU.  Step 301: AP 101 needs to transmit one or more frames to client device 105.  Step 303: AP 101 determine the number of data units included in frames to be transmitted, which is the number of MPDUs in an AMPDU frame.  Step 305:  Based on the number of MPDUs in an AMPDU frame, AP 101 may toggle RTS/CTS on or off.  If AP 101 determines that the AMPDU frame contains a large number of MPDUs, above a particular threshold number, AP 101 toggles RTS/CTS on.  If AP 101 determines that the AMPDU frame contains a small number of MPDUs, below a particular threshold number, AP 101 toggles RTS/CTS off.  Refer to Sections 0017-0070.
Bhanage et al do not disclose wherein the size is a size of an UL PPDU.
Aggarwal et al disclose in Section 0044 lines 23-26 “In addition, the data or the RTS/CTS exchange can provide a Network Allocation Vector (NAV) indicating the size of the data packets to be 
transmitted and/or received …”.  So, RTS can be used to for data packets to be transmitted and/or received (claimed “UL”).  Kneckt discloses in Section 0019 “The wireless device may employ a threshold for using RTS-CTS signaling, and the threshold may be defined as the number of octets of the transmitted physical layer convergence protocol (PLCP) protocol data unit (PPDU).”  So, the size of the PPDU is used to determine whether or not to send a RTS (claimed “UL PPDU”).  By applying Aggarwal et al to Kneckt: since Aggarwal et al disclose the RTS is used for downlink and/or uplink, the size of the downlink and/or uplink PPDU can be used to determine whether or not to send a RTS.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the size is a size of an UL PPDU.  One would have been motivated to do so so the size of an UL PPDU is also used to determine whether or not to send a RTS.  
Referring to claim 10, Bhanage et al disclose in Figures 1-5 wherein the size is a size of a DL AMPDU.  Step 301: AP 101 needs to transmit one or more frames to client device 105.  Step 303: AP 101 determine the number of data units included in frames to be transmitted, which is the number of MPDUs in an AMPDU frame.  Step 305:  Based on the number of MPDUs in an AMPDU frame, AP 101 may toggle RTS/CTS on or off.  If AP 101 determines that the AMPDU frame contains a large number of MPDUs, above a particular threshold number, AP 101 toggles RTS/CTS on.  If AP 101 determines that the AMPDU frame contains a small number of MPDUs, below a particular threshold number, AP 101 toggles RTS/CTS off.  Refer to Sections 0017-0070.
Bhanage et al do not disclose wherein the size is a size of a DL PPDU.  
Kneckt discloses in Section 0019 “The wireless device may employ a threshold for using RTS-CTS signaling, and the threshold may be defined as the number of octets of the transmitted physical layer convergence protocol (PLCP) protocol data unit (PPDU).”  So, the size of the PPDU is used to determine whether or not to send a RTS (claimed “DL PPDU”).  By applying Aggarwal et al to Kneckt: since Aggarwal et al disclose the RTS is used for downlink and/or uplink, the size of the downlink and/or uplink PPDU can be used to determine whether or not to send a RTS.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the size is a size of a DL PPDU.  One would have been motivated to do so so the size of a DL PPDU is also used to determine whether or not to send a RTS.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20160127947 to Bhanage et al in view of U.S. Publication No. 20200037342 to Seok et al in view of U.S. Publication No. 20180138590 to Uchida et al in view of U.S. Publication No. 20140078940 to Aggarwal et al, and in further view of U.S. Publication No. 20180098355 to Islam et al.
Bhanage et al do not disclose wherein the execution of the instructions further causes the communication apparatus to: determine whether the multi-user communication is in an error state,
wherein the determination of whether to transmit the MU-RTS is made based on a result of the determination of whether the multi-user communication is in an error state.
Islam et al disclose in Figures 1-28 wherein a node determines whether or not a radio link failure event has occurred; if a radio link failure event has occurred, the node transmits a RTS and if a radio link failure event has not occurred, the node does not transmit a RTS (claimed “determine whether the user communication is in an error state, wherein the determination of whether to transmit the RTS is made based on a result of the determination of whether the user communication is in an error state”).  Refer to Sections 0068-0230, specifically Sections 0017 and 0171.  Islam et al do not disclose the claimed “determine whether the multi-user communication is in an error state, wherein the determination of whether to transmit the MU-RTS is made based on a result of the determination of whether the multi-user communication is in an error state”.  Seok et al disclose in Sections 0005, 006, 0029, 0039, and 0042 a multi-user communication system wherein a BS determines whether or not to use RTS/CTS, wherein BS sends a MU-RTS to devices if RTS/CTS is used.  “In an HE BSS, the use of RTS/CTS can be TXOP duration-based or PSDU length-based.” (Section 0042 lines 1-2).  So, the use of RTS/CTS is based on the size of data in a multi-user communication system using MU-RTS.  By applying Seok et al to Bhanage et al and Islam et al: the system of Bhanage et al, wherein transmission of a RTS depends on the size of data to be transmitted, can be used in a multi-user communication system since Seok et al disclose that in a multi-user communication system, the transmission of a RTS also depends on the size of data to be transmitted (as disclosed by Bhanage et al) or whether or not the node is in an error state (as disclosed by Islam et al).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the execution of the instructions further causes the communication apparatus to: determine whether the multi-user communication is in an error state, wherein the determination of whether to transmit the MU-RTS is made based on a result of the determination of whether the multi-user communication is in an error state.  One would have been motivated to do so to transmit a MU-RTS only if an error/failure state has occurred. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20160127947 to Bhanage et al in view of U.S. Publication No. 20200037342 to Seok et al in view of U.S. Publication No. 20180138590 to Uchida et al in view of U.S. Publication No. 20140078940 to Aggarwal et al in view of U.S. Publication No. 20170006542 to Huang et al, and in further view of U.S. Publication No. 20170257888 to Kneckt et al.
Referring to claim 11, Bhanage et al do not disclose wherein the execution of the instructions causes the communication apparatus to, in a case where it is determined to transmit the MU-RTS frame, transmit to the station device the MU-RTS frame and a Trigger frame that allocates an RU, and then receive a UL PPDU from the station device.
Huang et al disclose in Sections 0029, 0032, 0036, 0037, 0062, 0063, 0073, 0074, 0085 , and 0092-0096 wherein AP transmits a MU-RTS to STA, and the MU-RTS includes a trigger frame that allocates resources for STA to transmit UL PPDU to AP (claimed “transmit to the station device the MU-RTS frame and a Trigger frame that allocates an RU, and then receive a UL PPDU from the station device”).  Kneckt et al also disclose in Sections 0048 and 0061 wherein the trigger frame is used to allocate resources for UL MU transmission and to solicit UL MU transmissions subsequent to the trigger frame, such as UL PPDU; so after AP transmits a trigger frame to STA, STA transmits UL PPDU to AP (claimed “Trigger frame that allocates an RU, and then receive a UL PPDU from the station device”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the execution of the instructions causes the communication apparatus to, in a case where it is determined to transmit the MU-RTS frame, transmit to the station device the MU-RTS frame and a Trigger frame that allocates an RU, and then receive a UL PPDU from the station device.  One would have been motivated to do so so that AP can allocate resources to STA to transmit UL PPDU to AP. 
Referring to claim 12, Bhanage et al do not disclose wherein the execution of the instructions causes the communication apparatus to, in a case where it is determined to transmit the MU-RTS frame, transmit to the station device a Trigger frame that allocates an RU after transmitting the MU-RTS frame.
Huang et al disclose in Sections 0029, 0032, 0036, 0037, 0062, 0063, 0073, 0074, 0085 , and 0092-0096 wherein AP transmits a MU-RTS to STA, and the MU-RTS includes a trigger frame that allocates resources for STA to transmit UL PPDU to AP (claimed “Trigger frame that allocates an RU”).  Kneckt et al also disclose in Figures 1-10 and Sections 0005-0113 wherein the trigger frame is used to allocate resources for UL MU transmission and to solicit UL MU transmissions subsequent to the trigger frame, such as UL PPDU; also Figure 7 shows that AP transmits a MU-RTS to STA, and then AP transmits a trigger frame to STA (claimed “transmit to the station device a Trigger frame that allocates an RU after transmitting the MU-RTS frame”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the execution of the instructions causes the communication apparatus to, in a case where it is determined to transmit the MU-RTS frame, transmit to the station device a Trigger frame that allocates an RU after transmitting the MU-RTS frame.  One would have been motivated to do so so that AP can allocate resources to STA to transmit UL PPDU to AP. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20160127947 to Bhanage et al in view of U.S. Publication No. 20200037342 to Seok et al in view of U.S. Publication No. 20180138590 to Uchida et al in view of U.S. Publication No. 20140078940 to Aggarwal et al, and in further view of U.S. Publication No. 20160315738 to Huang et al.
Bhanage et al do not disclose wherein the determination of whether to transmit the MU-RTS is made based on a bandwidth usage time.
Huang et al disclose in Sections 0056-0068 wherein master station determines which stations to send the MU-RTS for based on the received bandwidth availability reports; for example, master station may not send a MU-RTS for a channel that is indicated as not available.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the determination of whether to transmit the MU-RTS is made based on a bandwidth usage time.  One would have been motivated to do so to transmit the MU-RTS frame based on bandwidth usage time to ensure there is enough bandwidth for data transmission.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20160127947 to Bhanage et al in view of U.S. Publication No. 20200037342 to Seok et al in view of U.S. Publication No. 20180138590 to Uchida et al in view of U.S. Publication No. 20140078940 to Aggarwal et al, and in further view of U.S. Publication No. 20180077601 to Kim et al. 
Bhanage et al do not disclose wherein the determination of whether to transmit the MU-RTS is made based on a type of a Trigger frame.
Kim et al disclose in Figure 9 and Sections 0125-0133 wherein AP transmits a random access trigger frame, and STA transmits an RTS frame based on the random access trigger frame; so, STA transmits a RTS based on a random access trigger frame (claimed “determination of whether to transmit the RTS is made based on a type of a Trigger frame”).  Kim et al do not disclose the claimed “determination of whether to transmit the MU-RTS is made based on a type of a Trigger frame”.  Seok et al disclose in Sections 0005, 006, 0029, 0039, and 0042 a multi-user communication system wherein a BS determines whether or not to use RTS/CTS, wherein BS sends a MU-RTS to devices if RTS/CTS is used.  “In an HE BSS, the use of RTS/CTS can be TXOP duration-based or PSDU length-based.” (Section 0042 lines 1-2).  So, the use of RTS/CTS is based on the size of data in a multi-user communication system using MU-RTS.  By applying Seok et al to Bhanage et al: the system of Bhanage et al, wherein transmission of a RTS depends on the size of data to be transmitted, can be used in a multi-user communication system since Seok et al disclose that in a multi-user communication system, the transmission of a RTS also depends on the size of data to be transmitted.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the determination of whether to transmit the MU-RTS is made based on a type of a Trigger frame.  One would have been motivated to do so to transmit the MU-RTS frame based on a trigger.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20160127947 to Bhanage et al in view of U.S. Publication No. 20200037342 to Seok et al in view of U.S. Publication No. 20180138590 to Uchida et al in view of U.S. Publication No. 20140078940 to Aggarwal et al, and in further view of U.S. Publication No. 20160135142 to Lee.
Bhanage et al do not disclose wherein the execution of the instructions causes the communication apparatus to, in a case where the multi-user communication is an error state, transmit the MU-RTS regardless of the determination of whether to transmit the MU-RTS.
Lee disclose in Section 0217 wherein AP may transmit the RTS frame even in the sub-channels with interference as well as the idle sub-channels; so even if the network is in interference state (claimed “error state”), AP may transmit the RTS (claimed “in a case where the user communication is an error state, transmit the RTS regardless of the determination of whether to transmit the RTS”).  Lee does not disclose the claimed “in a case where the multi-user communication is an error state, transmit the MU-RTS regardless of the determination of whether to transmit the MU-RTS”.  Seok et al disclose in Sections 0005, 006, 0029, 0039, and 0042 a multi-user communication system wherein a BS determines whether or not to use RTS/CTS, wherein BS sends a MU-RTS to devices if RTS/CTS is used.  “In an HE BSS, the use of RTS/CTS can be TXOP duration-based or PSDU length-based.” (Section 0042 lines 1-2).  So, the use of RTS/CTS is based on the size of data in a multi-user communication system using MU-RTS.  By applying Seok et al to Bhanage et al: the system of Bhanage et al, wherein transmission of a RTS depends on the size of data to be transmitted, can be used in a multi-user communication system since Seok et al disclose that in a multi-user communication system, the transmission of a RTS also depends on the size of data to be transmitted.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the execution of the instructions causes the communication apparatus to, in a case where the multi-user communication is an error state, transmit the MU-RTS regardless of the determination of whether to transmit the MU-RTS.  One would have been motivated to do so to transmit the MU-RTS regardless of an error state to facilitate transmission of MU-RTS.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 20170279568 to Huang et al disclose in Figures 1-21 a MU-RTS that is sent to a plurality of stations, wherein a MU-RTS trigger frame is compressed by having a single field trigger a group of users instead of an individual user.  Refer to Sections 0025-0067.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
October 18, 2022